Citation Nr: 1626170	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  08-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in Los Angeles, California.

The January 2007 rating decision granted, inter alia, service connection for right and left knee disabilities.  The Veteran timely filed a May 2007 notice of disagreement (NOD) with regard to the propriety of the assigned effective dates for the grants of service connection, and then he perfected his appeal to the Board in May 2008.  In a May 2012 decision, the Board denied both effective date claims and remanded a claim for entitlement to a TDIU, which it had determined was raised by statements contained in the substantive appeal and considered part-and-parcel of the issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board again remanded the issue in August 2015 and the case now returns for further appellate review.

In connection with his appeal, the Veteran requested a Board hearing before a Veterans Law Judge, but then withdrew his request and asked that he be scheduled for a Decision Review Officer (DRO) hearing at the RO instead.  See June 2009 Statement in Support of Claim.  In November 2011, he was informed that he was scheduled for a Board hearing in January 2012.  However, in December 2011, the Veteran responded that he would not attend the January 2012 hearing and, consistent with such statement, he failed to appear at the scheduled Board hearing.  Thereafter, in March 2012, the Board sent a letter to the Veteran requesting that he clarify his request to attend a Board hearing and was notified that, if he did not respond, the Board would assume that he did not want a Board hearing.  He did not respond.  Therefore, the Board finds that the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.702(e) (2015).  

However, as will be discussed below, as the Veteran never withdrew his request for a DRO hearing, due process requires another remand to afford him such hearing.

Therefore, the appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran perfected his appeal to the Board with a May 2008 letter.  In June 2008, the RO sent the Veteran a notification letter that acknowledged the appeal and requested clarification regarding his desire for a Board hearing.  In July 2008, the Veteran requested a Board hearing in Washington, D.C.  In June 2009, the Veteran withdrew his request for a Board hearing and instead asked for a DRO hearing at the RO.  See June 2009 Statement in Support of Claim.  In November 2011, the Veteran was sent notice of his January 2012 Board hearing; however, based on the Veteran's June 2009 communication, this hearing appears to have been scheduled in error.  In December 2011, the Veteran responded that he would not attend the January 2012 hearing and, consistent with such statement, he failed to appear at the scheduled Board hearing.  See December 2011 Statement in Support of Claim (this is not an individual document in the Veteran's electronic record.  Instead, the Veteran annotated, signed and dated the prior June 2009 Statement in Support of Claim).  

Thereafter, in March 2012, the Board sent a letter to the Veteran requesting that he clarify his request to attend a Board hearing and was notified that, if he did not respond, the Board would assume that he did not want a Board hearing.  He did not respond.  Consequently, as discussed in the Introduction, the Veteran's request for a Board hearing is deemed withdrawn.

However, as the Veteran had not withdrawn his request for a DRO hearing and such has not been scheduled, the Board sought clarification as to whether he still desired a DRO hearing from his representative.  Thereafter, in May 2016, the Veteran's representative indicated that he had been unable to establish contact with the Veteran and, in the absence of any indication otherwise, he requested that the Veteran be afforded his requested DRO hearing.  See May 2016 Motion for Remand.  A remand is therefore necessary to afford the Veteran his requested DRO hearing.

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a DRO hearing.  Notify the Veteran and his representative of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




